JONES, J.,
Dissenting.
jjThis case presents a classic example of a plaintiff being denied fundamental justice, and the majority herein find no error with her plight.
The very tool with which she was injured was surreptitiously withheld from her until trial had commenced; no expert testing thereof; and yet, the district court found that plaintiff did not prove her case. And, in fact, the district court chose to adopt the expert testimony of an expert who also tested the wrong tool. Go figure.
I, therefore, respectfully dissent.